         Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 1 of 31




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
    ROBYN ABRAHAM,

                                Plaintiff,
                                                                     17 Civ. 5429 (KPF)
                         v.
                                                                   OPINION AND ORDER
    ABBY LEIGH, as Executrix of the Estate of
    Mitch Leigh,

                                Defendant.

KATHERINE POLK FAILLA, District Judge: 1

         In an oral decision issued on October 22, 2019, the Court granted in part

a motion for sanctions against Plaintiff Robyn Abraham that had been brought

by Defendant Abby Leigh in her capacity as Executrix of the Estate of Mitch

Leigh. 2 After finding that Plaintiff had not only fraudulently doctored certain

documents to improve her position in this litigation, but also perjured herself,

the Court excluded from evidence 33 documents (the “Sanctioned Documents”)

produced by Plaintiff during discovery. The Court also ordered that Plaintiff

pay Defendant’s attorneys’ fees and costs incurred as a result of the

Sanctioned Documents. Defendant submitted a fee petition, and Plaintiff filed

objections to that petition. For the reasons set forth in the remainder of this

Opinion, the Court awards Defendant attorneys’ fees in the amount of

$52,507.50 and costs in the amount of $637.10.




1        The caption has been modified to reflect the parties to the instant application.
2        For clarity, the Court uses “Mr. Leigh” to refer to Mitch Leigh and “Defendant” to refer to
         Abby Leigh.
         Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 2 of 31




                                         BACKGROUND 3

A.       Factual Background

         According to Plaintiff, on January 23, 2014, she and Mitch Leigh,

composer of the musical Man of La Mancha (“MOLM”), agreed to a “Six (6)

Month Exclusive Contract Re: London and United Kingdom Musical and Stage

Production Rights of Man of La Mancha” (the “Talent Agreement”), pursuant to

which Plaintiff was to solicit and secure interest in a revival of the musical by

top-notch talent and production personnel. (Am. Compl. ¶¶ 1, 47-48). In

exchange, Mr. Leigh agreed to grant Plaintiff “the sole and exclusive legal and

business rights” to produce MOLM in London, tour the U.K., and transfer to

Broadway with all industry standard U.S. touring and ancillary rights. (Id. at

¶ 48).

         Plaintiff further alleged that by February 26, 2014, she had satisfied her

performance obligations under the Talent Agreement by securing an approved

director and co-producer (the “Talent”). (Am. Compl. ¶¶ 61-71). Pursuant to


3        The facts stated herein are drawn primarily from the Amended Complaint, the operative
         pleading in this matter (“Am. Compl.” (Dkt. #41)). Facts are also drawn from former
         Defendants Alan Honig’s and Martha Wasserman’s Memorandum of Law in Support of
         Motion for Sanctions as a Result of Fraud by Plaintiff Robyn Abraham (“Sanctions
         Motion” (Dkt. #236)), including the supporting declarations of Ira S. Sacks, Esq. (“Sacks
         Decl.” (Dkt. #234)) and Duc Nguyen (“Nguyen Decl.” (Dkt. #235)); and Defendant Abby
         Leigh’s Memorandum of Law in Support of Joinder in the Sanctions Motion (the “Leigh
         Joinder” (Dkt. #264)). The Court recognizes that, in a subsequent decision, it granted
         summary judgment in favor of the Leigh Defendants, thereby finding insufficient proof
         of certain of Plaintiff’s allegations. See Abraham v. Leigh, No. 17 Civ. 5429 (KPF), 2020
         WL 3833424 (S.D.N.Y. July 8, 2020), reconsideration denied, No. 17 Civ. 5429 (KPF),
         2020 WL 5095655 (S.D.N.Y. Aug. 28, 2020). However, at the time Defendant’s
         sanctions motion was filed, the Amended Complaint was still the operative pleading.
         For ease of reference, the Court refers to Defendant’s Application for Attorney Fees and
         Costs as “Def. Br.” (Dkt. #407), and the supporting declaration of Michael J. Broadbent
         as the “Broadbent Decl.” (Dkt. 408); Plaintiff’s opposition brief as “Pl. Opp.” (Dkt. #426);
         and Defendant’s reply brief as “Def. Reply” (Dkt. #440).


                                                  2
       Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 3 of 31




the Talent Agreement, upon Mr. Leigh’s approval, Mr. Leigh would, within five

business days of provision of Talent confirmation by Plaintiff, perform his

obligations under the Talent Agreement. (Id. at ¶ 71). However, instead of

performing these obligations, Mr. Leigh modified certain terms of Talent

Agreement to require, inter alia, written confirmation from the recruited Talent.

(Id. at ¶¶ 72-77).

      Plaintiff alleges that, before the Talent Agreement expired, she obtained

written letters of intent from the Talent pre-approved by Mr. Leigh before his

death. (Am. Comp. ¶ 98). When Mr. Leigh passed away on March 16, 2014

(during the term of the Talent Agreement), his widow — Defendant Leigh

here — was named Executrix of the Leigh Estate. (Id. at ¶ 78). On July 11,

2014, Plaintiff’s counsel sent a letter to Defendant’s counsel, requesting that

the Leigh Estate (i) fully acknowledge Plaintiff’s performance and (ii) perform in

accordance with the terms of the Talent Agreement. (Id. at ¶ 99). On July 20,

2014, Defendant’s counsel responded to the letter and, it is alleged, repudiated

the Talent Agreement between Plaintiff and Mr. Leigh. (Id. at ¶ 100). The

response stated that if Plaintiff wished to submit a proposal for a 2015 revival

of MOLM, the proposal would be considered “in good faith.” (Id. at ¶ 101).

Significantly, however, Plaintiff would have to pay a $50,000 non-refundable

advance against royalties in order to have such a proposal considered. (Id.).

      By 2017, Plaintiff had not recovered what she was allegedly due under

the Talent Agreement. Thereafter, Plaintiff brought suit against the three

holders of the rights to MOLM — Defendant, in her capacity as Executrix of the



                                        3
        Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 4 of 31




Estate of Mitch Leigh; Martha Wasserman, in her capacity as Executrix of the

Estate of Dale Wasserman; and Hellen Darion, in her capacity as Executrix of

the Estate of Joseph Darion — as well as Alan Honig, who had served as an

accountant to the authors of MOLM. (See generally Am. Compl.). Plaintiff

specifically alleged a breach of contract claim against Defendant Leigh,

fraudulent inducement claims against former Defendants Wasserman and

Honig, and tortious interference and promissory estoppel against all

Defendants. (Id. at ¶¶ 143-77).

B.     Procedural History

       This case has an especially complicated procedural history that is

discussed at length in several prior opinions, all of which are incorporated

herein by reference. See Abraham v. Leigh, No. 17 Civ. 5429 (KPF), 2020 WL

5095655 (S.D.N.Y. Aug. 28, 2020) (opinion denying Plaintiff’s motions for

reconsideration, unsealing of certain materials, and recusal); Abraham v. Leigh,

No. 17 Civ. 5429 (KPF), 2020 WL 3833424 (S.D.N.Y. July 8, 2020) (opinion

granting Leigh Defendants’ motion for summary judgment); Abraham v. Leigh,

No. 17 Civ. 5429 (KPF), 2019 WL 4256369 (S.D.N.Y. Sept. 9, 2019) (opinion

denying Plaintiff’s motion to dismiss counterclaims); Abraham v. Leigh, No. 17

Civ. 5429 (KPF), 2018 WL 3632520 (S.D.N.Y. July 30, 2018) (opinion denying

motions for reconsideration of prior opinion granting in part and denying in

part Defendants’ motions to dismiss). The Court focuses in this Opinion on the

facts and procedural history undergirding the imposition of sanctions on

Plaintiff.



                                        4
       Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 5 of 31




      1.     Initial Concerns Regarding the Authenticity of Plaintiff’s
             Productions and the GoDaddy Theory

      Plaintiff filed this action on July 18, 2017. (Dkt. #1). She then filed the

Amended Complaint on September 15, 2017, after receiving leave to do so from

the Court. (Dkt. #37, 40-41). In an oral decision issued on June 14, 2018, the

Court granted in part and denied in part several motions to dismiss the

Amended Complaint filed by those defendants then in the case (collectively,

“Defendants”). (Dkt. #65 (order memorializing decision); Dkt. #78 (transcript of

decision) (“June 14, 2018 Tr.”)). As relevant here, the Court denied Defendant

Leigh’s motion to dismiss Plaintiff’s breach of contract claim; all other claims

against Defendant were dismissed. (Dkt. #65 (order memorializing decision);

June 14, 2018 Tr.).

      As the parties proceeded through discovery, various disputes arose. On

November 30, 2018, counsel for former Defendants Martha Wasserman and

Alan Honig wrote to the Court to express concerns that Plaintiff’s production of

certain PDF-format emails bore indicia of fraud, because, inter alia, the PDF-

format emails were not produced with any metadata, nor were they produced

by any other party, including putative parties to the communication. (See

Sacks Decl. ¶ 56; id., Ex. 34). 4 Plaintiff’s former counsel at Arnold & Porter

LLP subsequently advised counsel to Wasserman and Honig that the

corresponding native-format files had been lost due to a crash of one or more


4     Plaintiff’s discovery production contained emails in two different file types: (i) email
      documents in their native formats with associated metadata; and (ii) PDF-format email
      documents without associated metadata, the latter of which are at issue here. (Sacks
      Decl. ¶ 6).



                                              5
       Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 6 of 31




servers maintained by web host and domain registrar GoDaddy.com LLC (the

“GoDaddy Theory”). (See Dkt. #150-3). 5 Accepting this explanation,

Wasserman and Honig served a document production subpoena on GoDaddy

(see Dkt. #150-2), and also requested that the Court permit Defendants to

“forensically examine Abraham’s computer and email accounts” (Sacks Decl.,

Ex. 34 at 2).

      On December 18, 2018, the Court held a discovery conference

concerning this issue. (Dkt. #138 (transcript)). Plaintiff’s former counsel

expanded on the GoDaddy Theory, asseverating that because “there was

trouble with the servers that Ms. Abraham used, [ ] GoDaddy.com,” the native-

format versions of some of the PDF-format emails no longer existed, “but they

did exist in 2014, when they were preserved and printed.” (Id. at 14).

Plaintiff’s former counsel assured the Court that there was no other reason as

to why these emails no longer existed in their native format. (Id. at 17).

Following additional argument, the Court permitted Defendants to serve a

subpoena on GoDaddy, but denied Defendants’ request for a forensic

examination, with leave to renew the request depending on the information

gathered from Plaintiff’s deposition. (Id. at 24-26).

      2.        Plaintiff’s Deposition and the Broken Computer Theory

      Plaintiff was deposed on January 17, 2019. (See Sacks Decl. ¶ 59; id.,

Ex. 36). There, Plaintiff disclosed for the first time that the laptop she used in



5     Plaintiff sent and received emails primarily through two email accounts related to her
      businesses, both of which were hosted by GoDaddy. (Sacks Decl. ¶ 7).



                                             6
       Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 7 of 31




2013 and 2014 had been damaged (the “Broken Computer Theory”), because

“somebody slammed it in an overhead bin and that was pretty much the end of

it.” (Id., Ex. 36 at 7-8). Plaintiff further testified that her attorneys had been

aware that her laptop had been crushed on a flight. (Id., Ex. 36 at 8). Plaintiff

clarified that this was the laptop that she used when she provided relevant

emails to her attorneys in London back in 2014. (Id., Ex. 36 at 10). In

addition, Plaintiff testified that: (i) she had provided the broken laptop to her

“computer expert [Steve Bardfield] who tried to pull the data off of it, and he

said he was not successful”; (ii) she no longer had the laptop because she left it

with Bardfield, who “used it for parts” with her knowledge and assent; and

(iii) she contacted Bardfield after filing this lawsuit to see if he still maintained

the laptop and was told that “it’s gone.” (See id., Ex. 36 at 10-11).

      On February 11, 2019, Plaintiff produced photographs purportedly

showing the damage to her laptop and a copy of an invoice from Steve Bardfield

dated September 27, 2014. (See Sacks Decl., Ex. 37). The invoice stated that

(i) the laptop had been “dropped”; (ii) “Case damaged, DVD drive broken,

exhaust fan port broken, display broken”; and (iii) Plaintiff had been charged

for data recovery and analysis, but had received a discount on the invoice due

to a credit for “[o]ld computer for parts.” (See id., Ex. 37). There was no

indication on the invoice that the hard drive, from which electronically stored

information could be recovered, had been damaged in any way. (Id. at ¶ 62).




                                          7
       Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 8 of 31




      3.       The Motion for Sanctions and the Idiosyncratic Email
               Practices Theory

      One week after Plaintiff’s deposition, on January 23, 2019, counsel for

Wasserman and Honig filed a pre-motion letter seeking leave to file a motion for

sanctions against Plaintiff for allegedly perpetrating a fraud on the Court in

connection with the PDF-format email documents. (Dkt. #144). On June 10,

2019, the Court granted Wasserman and Honig leave to file a motion for

sanctions against Plaintiff (Dkt. #230), which they did on June 12, 2019 (Dkt.

#233-236). On July 17, 2019, Defendant Leigh joined in the motion. (Dkt.

#263-264). 6

      As noted, the conduct at issue centered on Plaintiff’s production of

certain emails in PDF format, without metadata and without a corresponding

native-format version. (Sacks Decl. ¶ 6). The motion specifically identified 33

such documents. (Id.). Wasserman and Honig also obtained expert testimony

from Duc Nguyen, a certified digital forensic examiner, who explained that at

least three of those documents were not ones that originally existed in native

format. (Nguyen Decl. ¶¶ 12-42). From this and several other indicia of fraud,

Wasserman and Honig concluded that 13 of the 33 PDF-format documents

were demonstrably fake or fraudulent. (Sacks Decl. ¶ 6). With Defendant

Leigh joining, they alleged that Plaintiff perpetrated a fraud on the Court by



6     While Plaintiff belittles Defendant’s work in this regard as a “One (1) Page Joinder
      Motion” (Pl. Opp. 1, 10), it is in fact the case that Defendant’s joinder application
      included a separate memorandum of law, an attorney declaration, and several exhibits
      (see Leigh Joinder). Plaintiff also overlooks Defendant’s counsel’s extensive work in
      preparation for oral argument before the Court on October 22, 2019.



                                            8
       Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 9 of 31




creating or altering documents, allowing the destruction of her personal laptop,

advancing a false and frivolous excuse for missing or altered documents,

offering perjured testimony regarding the documents’ authenticity, and

presenting false documents to counsel and the Court. (See Sanctions

Motion 2; Leigh Joinder 1).

      On August 9, 2019, with the assistance of a new team of attorneys,

Plaintiff filed her papers in opposition to the motion for sanctions and to

Defendant’s joinder in that motion. (Dkt. #273-292). In Plaintiff’s opposition

submission, she offered a third explanation (the “Idiosyncratic Email Practices

Theory”), positing that the lack of native-format emails could have happened

for “many reasons,” “including a message being accidentally deleted by

Abraham or a message being recalled by the Defendants.” (Dkt. #291 at 16-

17). Regarding the latter possibility, Plaintiff suggested, without evidentiary

support, that “Defendants themselves deleted or retrieved/recalled emails they

did not want to be submitted into evidence.” (Id. at 17). Furthermore, Plaintiff

suggested that anomalies in certain documents were due to the sheer volume

of emails she sent on a given day, and her practice of sending an email

intended to be saved in draft form and then sending it out again in a final

version later in the day. (Id.).

      On August 23, 2019, Defendants filed their reply papers. (Dkt. #303-

305, 307). They then diverged: On October 4, 2019, in connection with their

settlements with Plaintiff, Defendants Wasserman and Honig were permitted to

withdraw their motion for sanctions against Plaintiff; however, the Court made



                                        9
      Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 10 of 31




clear that the withdrawal would have no impact on Defendant Leigh’s pending

motion for sanctions, in which she joined and adopted Honig’s and

Wasserman’s briefing. (Dkt. #348).

      On October 22, 2019, the Court held an evidentiary hearing to resolve

Defendant’s motion for sanctions. (See generally Dkt. #409 (“October 22, 2019

Tr.”)). Plaintiff’s new counsel reasserted the GoDaddy, Broken Computer, and

Idiosyncratic Email Practices Theories to the Court. Indeed, counsel added still

another wrinkle to the evidentiary record by announcing that “at least two [of

Plaintiff’s] computers … were damaged.” (Id. at 30). This news about a second

damaged computer led to the following exchange with Plaintiff’s counsel:

            THE COURT: I’m amazed you didn’t try to substantiate
            [Mr. Bardfield’s statements to counsel about a second
            damaged computer] with a declaration from him that
            indeed there were two computers. They were both
            damaged beyond repair. I only have one referenced
            here.

            MS. [KERWICK]: He gave me the affidavit that he was
            willing to give me, but he confirmed with me when I was
            pestering him for the black box, he said there [were] at
            least two.

            THE COURT: Yes, that’s the affidavit he wasn’t willing
            to give to you, and maybe I should draw something from
            that.

(Id. at 31). When asked whether, at any time, Plaintiff ever modified or caused

anyone else to modify any of the PDF-format emails at issue, Plaintiff directly

responded to the Court that “[a]t no time did [she] modify or cause anyone else

to modify any email at any time ever.” (Id. at 59).




                                       10
       Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 11 of 31




      The Court ultimately found that, for various reasons, Plaintiff’s theories

could not explain the anomalies identified, such as the existence of two

versions of an email –– one in PDF-format produced by Plaintiff, and the other

in native format produced by Defendant –– with the same time stamps, and the

same addressees, but divergent content. (October 22, 2019 Tr. 42, 66-68).

Reviewing the record before it, the Court concluded that the only plausible

explanation for the variances was that the documents at issue had been altered

by Plaintiff:

                The strongest argument for the defendants is that I have
                a bunch of exhibits that I can’t explain other than by
                finding that somebody modified them; that they were
                altered. And ultimately, I conclude that they were
                altered by Ms. Abraham.

                Today I noted that counsel was very careful, plaintiff’s
                counsel, in how she phrased her arguments on this
                point. That it was Ms. Abraham’s position, that Ms.
                Abraham would go to her grave believing, and
                everything was done in terms of Ms. Abraham’s beliefs.
                So I went straight to the source, and I asked Ms.
                Abraham as plainly as I could. She answered, and I do
                not believe her, and I believe that she perjured herself
                before me today. And that echoed something that Mr.
                Broadbent said to me when he referred to certain of
                these theories or certain of these presentations as
                unapologetic. They are. At some point in this process,
                Ms. Abraham should just admit that these documents
                are doctored and walk away from it, but even now before
                me she doubles and triples and quadruples down.
                That’s what I’m left with. I’m left with the fact that these
                things are fabricated and that I believe that she
                fabricated them.

(Id. at 68-69).

      With this finding, the Court excluded from evidence the 33 documents

produced by Plaintiff in PDF-format only during discovery. (October 22, 2019


                                            11
      Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 12 of 31




Tr. 68-71). The Court also ordered that Plaintiff pay Defendant’s attorneys’

fees and costs incurred as a result of the Sanctioned Documents, including the

time spent investigating the provenance of the Sanctioned Documents,

reviewing electronic information related to the Sanctioned Documents,

retaining forensic expertise, and any other preparations that could be fairly

traced to the Sanctioned Documents. (Id. at 71). While the Court declined to

give a spoliation instruction to the jury, it did order that Plaintiff could be

crossed at trial on the finding of perjury. (Id. at 71-72). Finally, the Court

ordered the parties to confer on a schedule for submissions on fees and costs.

(Id. at 72; see generally Dkt. #371 (order memorializing decision)).

      As of February 3, 2020, the parties’ briefing concerning Defendant’s

application for attorneys’ fees and costs was fully submitted to the Court. (See

Dkt. #407, 408, 426, 427, 440).

                                   DISCUSSION

A.    Overview of the Parties’ Arguments

      Both sides have endeavored to tailor their arguments to the Court’s

October 22, 2019 sanctions decision. For Defendant’s part, this includes

explaining why the Sanctioned Documents, which are neither to nor from

Mitch Leigh, nonetheless impacted the manner in which she defended herself

in the instant litigation. (See Pl. Opp. 11 (outlining Plaintiff’s argument that no

Leigh emails were altered)). On this point, Defendant credibly argues that the

Sanctioned Documents “affected [her] analysis of this dispute and thus her

litigation strategy, particularly because a number of the emails involve third



                                         12
       Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 13 of 31




parties and appear to give credence to otherwise-unsupported theories of the

Plaintiff.” (Def. Br. 3; see also Def. Reply 6 (“The altered emails were produced

during discovery, affected the narrative of this case, and required the Executrix

to investigate, strategize, and respond. Specifically, as set forth in the

Executrix’s opening submission, the Executrix has been damaged to the extent

that upwards of $55,000 in legal fees and costs have been expended as a result

of Plaintiff’s altered emails.”)).

       Defendant has also striven to fit the damages she seeks into the

framework articulated by the Court at the October 22, 2019 hearing. (See

October 22, 2019 Tr. 70-71). In this regard, Defendant has limited her claim

for fees to:

               (a) counsel and staff fees for those working directly on
               the Sanctioned Documents, (b) fees incurred after
               November 26, 2018, when Plaintiff was put on notice
               that her fraud had been detected, although fees
               associated with the Sanctioned Documents accrued
               prior, and (c) fees for which the entry either explicitly
               mentions the Sanctioned Documents or sanctions
               motion, or a portion of the time is clearly assignable to
               issues relating to the Sanctioned Documents.

(Def. Br. 6-7). Defendant also seeks $637.10 in travel costs related to the

Court’s October 22 sanctions hearing. (Id. at 7).

       Plaintiff offers several reasons why neither fees nor costs should be

imposed in favor of Defendant. (See generally Pl. Opp.). The Court has already

addressed Plaintiff’s “one-page joinder” argument in this Opinion, but a

corollary to this argument is Plaintiff’s contention that Defendant’s sanctions

motion is improper at its core because it was initially brought by, and then



                                          13
      Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 14 of 31




withdrawn by, Defendants Honig and Wasserman. (Id. at 1, 5, 14). The

chronology is accurate, but not the logical conclusion: Defendant Leigh had an

independent right to seek redress because of the Sanctioned Documents, and a

correlative right to join in the legal arguments made by her co-defendants.

Precisely for this reason, the Court made clear in granting the application for

withdrawal by Honig and Wasserman that such withdrawal “will have no

impact on Defendant Leigh’s pending motion for sanctions, in which Defendant

Leigh has joined Defendants Honig’s and Wasserman’s briefing.” (Dkt. #348).

      Plaintiff also advances two arguments why the Court’s October 22, 2019

sanctions decision was incorrect: first, that Defendant has “unclean hands”

because of her own purported document destruction, and second, that the

email anomalies may have been the product of unspecified cyberattacks on

Plaintiff’s computer. (See, e.g., Pl. Opp. 2, 7). The former claim has been

previously raised and rejected; any loss or destruction of documents by

Defendants in this case was undertaken before the instant lawsuit was filed,

and in the absence of a litigation hold. 7 The latter claim is now a fourth theory

to explain why the Sanctioned Documents were altered, and it founders on its

lack of substantiation. In short, to the extent that Plaintiff is asking the Court

to reconsider its prior decision, Plaintiff has not provided the Court with any

reason to do so. See Ricatto v. M3 Innovations Unlimited, Inc., No. 18 Civ. 8404

(KPF), 2020 WL 2306480, at *2 (S.D.N.Y. May 8, 2020) (“Compelling reasons for


7     Even if true, the claim that Defendant destroyed documents would not give Plaintiff ex
      ante a credit against future sanctionable behavior.



                                            14
      Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 15 of 31




granting a motion for reconsideration are limited to ‘an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.’” (quoting Virgin Atl. Airways, Ltd. v. Nat’l

Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992))). 8

B.    Applicable Law

      Federal Rule of Civil Procedure 37 provides that when “a party ... fails to

obey an order to provide or permit discovery ... the court where the action is

pending may issue further just orders.” Fed. R. Civ. P. 37(b)(2)(A). Such just

orders may include “striking pleadings in whole or in part; ... dismissing the

action or proceeding in whole or in part; [or] rendering a default judgment

against the disobedient party.” Id. Further, “the court must order the

disobedient party, the attorney advising that party, or both to pay the

reasonable expenses, including attorney’s fees, caused by the failure, unless

the failure was substantially justified or other circumstances make an award of

expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C) (emphasis added).

      A court may also impose sanctions on a party for misconduct in

discovery under its inherent power to manage its own affairs. Hawley v.

Mphasis Corp., 302 F.R.D. 37, 46 (S.D.N.Y. 2014) (explaining that in order to

impose sanctions under its inherent power, a court must find that a plaintiff



8     Plaintiff falsely accuses Defendant of “stoop[ing] so low as to inject and weaponize”
      unrelated information regarding Plaintiff “for the purpose of smearing Plaintiff’s
      excellent name and reputation, and deterring Plaintiff’s counsel.” (Pl. Opp. 6). As an
      initial matter, Defendant Leigh had nothing to do with the information about which
      Plaintiff now complains. And in a prior Opinion, this Court explained why these
      disturbing attacks by Plaintiff miss their factual and legal marks. See Abraham v.
      Leigh, No. 17 Civ. 5429 (KPF), 2020 WL 5095655, at *1-2 (S.D.N.Y. Aug. 28, 2020).



                                             15
      Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 16 of 31




has acted in “bad faith, vexatiously, wantonly, or for oppressive reasons”); see

generally Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186-87

(2017); Va. Props., LLC v. T-Mobile Ne. LLC, 865 F.3d 110, 114 (2d Cir.

2017). In contrast with Rule 37, a court’s inherent power to impose sanctions

includes the power to impose “attorney’s fees representing the entire cost of

litigation.” Shanchun Yu v. Diguojiaoyu, Inc., No. 18 Civ. 7303 (JMF), 2019 WL

6174204, at *5 (S.D.N.Y. Nov. 20, 2019) (emphasis added) (citing Chambers v.

NASCO, Inc., 501 U.S. 32, 45 (1991)).

      In the instant case, the Court imposed sanctions on Plaintiff pursuant to

both Rule 37 and its inherent powers. (See Dkt. #371 (order memorializing

decision); see also October 22, 2019 Tr. 72). Absent a showing of substantial

justification or injustice, this Court must order Plaintiff to pay the reasonable

expenses caused by her sanctionable conduct. See Novak v. Wolpoff &

Abramson LLP, 536 F.3d 175, 178 (2d Cir. 2008) (per curiam) (declining to hold

that “Rule 37(b)(2) expenses are mandatory,” but finding that “[t]he use of the

word ‘shall’ certainly suggests that an award of expenses is mandatory unless

one of the two exceptions — substantial justification or other circumstances —

applies”). In this application, Defendant “‘bears the burden of demonstrating

that its requested fees are reasonable.’” Figueroa v. W.M. Barr & Co., Inc.,

No. 18 Civ. 11187 (JGK) (KHP), 2020 WL 2319129, at *2 (S.D.N.Y. May 11,

2020) (quoting TufAmerica Inc. v. Diamond, No. 12 Civ. 3529 (AJN), 2016 WL

1029553, at *3 (S.D.N.Y. Mar. 9, 2016)), reconsideration granted in part, 2016




                                        16
      Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 17 of 31




WL 3866578 (S.D.N.Y. July 12, 2016), and 2018 WL 401510 (S.D.N.Y. Jan. 12,

2018)).

      Attorneys’ fees are awarded by determining the “‘presumptively

reasonable fee,’” often referred to as the “lodestar.” Millea v. Metro-North R.R.

Co., 658 F.3d 154, 166 (2d Cir. 2011) (quoting Arbor Hill Concerned Citizens

Neighborhood Ass’n v. Cty. of Albany, 522 F.3d 182, 183 (2d Cir. 2008)); see

also Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552-53 (2010). This fee is

calculated by multiplying the “reasonable hourly rate and the reasonable

number of hours required by the case.” Millea, 658 F.3d at 166. Courts may,

only after the initial calculation of the presumptively reasonable fee, adjust the

total when it “does not adequately take into account a factor that may properly

be considered in determining a reasonable fee.” Lilly v. City of New York, 934

F.3d 222, 230 (2d Cir. 2019) (citing Millea, 658 F.3d at 167). More

fundamentally, the Second Circuit has recognized that a district court

exercises considerable discretion in awarding attorneys’ fees. See Millea, 658

F.3d at 166; see also Arbor Hill, 522 F.3d at 190.

      When evaluating reasonable hourly rates, courts look at “the rate a

paying client would be willing to pay,” and take into account “all case-specific

variables.” Arbor Hill, 522 F.3d at 189-90. It is well-settled that “a reasonable,

paying client wishes to spend the minimum necessary to litigate the case

effectively,” and that “such an individual might be able to negotiate with his or

her attorneys, using their desire to obtain the reputational benefits that might

accrue from being associated with the case.” Id. The Second Circuit’s “forum



                                        17
      Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 18 of 31




rule” also requires courts to “generally use ‘the hourly rates employed in the

district in which the reviewing court sits’ in calculating the presumptively

reasonable fee.” Simmons v. N.Y.C. Transit Auth., 575 F.3d 170, 174 (2d Cir.

2009) (quoting Arbor Hill, 493 F.3d at 119); see also Miroglio S.P.A. v. Conway

Stores, Inc., 629 F. Supp. 2d 307, 314 (S.D.N.Y. 2009). Finally, courts in this

District have recognized that an “attorney’s customary billing rate for fee-

paying clients is ordinarily the best evidence of” a reasonable hourly rate. In re

Stock Exchs. Options Trading Antitrust Litig., No. 99 Civ. 962 (RCC), 2006 WL

3498590, at *9 (S.D.N.Y. Dec. 4, 2006).

      When evaluating the number of hours, a court must make “a

conscientious and detailed inquiry into the validity of the representations that

a certain number of hours were usefully and reasonably expended.” Haley v.

Pataki, 106 F.3d 478, 484 (2d Cir. 1997) (internal quotation marks and citation

omitted). In addition, a court should examine the hours expended by counsel

with a view to the value of the work product to the client’s case. See Lunday v.

City of Albany, 42 F.3d 131, 133 (2d Cir. 1994) (per curiam). The Court is to

exclude “excessive, redundant[,] or otherwise unnecessary hours, as well as

hours dedicated to severable unsuccessful claims.” Quaratino v. Tiffany & Co.,

166 F.3d 422, 425 (2d Cir. 1999).

      In determining whether hours are excessive, “the critical inquiry is

‘whether, at the time the work was performed, a reasonable attorney would

have engaged in similar time expenditures.’” Samms v. Abrams, 198 F. Supp.

3d 311, 322 (S.D.N.Y. 2016) (quoting Grant v. Martinez, 973 F.2d 96, 99 (2d



                                        18
      Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 19 of 31




Cir. 1992)). And where “the billing records are voluminous, it is less important

that judges attain exactitude, than that they use their experience with the case,

as well as their experience with the practice of law, to assess the

reasonableness of the hours spent.” Yea Kim v. 167 Nail Plaza, Inc., No. 05 Civ.

8560 (GBD) (GWG), 2009 WL 77876, at *4 (S.D.N.Y. Jan. 12, 2009) (internal

quotation marks and citation omitted). A court also retains the discretion to

make across-the-board percentage reductions to exclude unreasonable hours,

colloquially referred to as “trimming the fat.” See In re Agent Orange Prod. Liab.

Litig., 818 F.2d 226, 237 (2d Cir. 1987); E.S. v. Katonah-Lewisboro Sch. Dist.,

796 F. Supp. 2d 421, 431 (S.D.N.Y. 2011), aff’d sub nom. E.S. ex rel. B.S. v.

Katonah-Lewisboro Sch. Dist., 487 F. App’x 619 (2d Cir. 2012) (summary order).

      A court also looks at the nature of the legal matter and context of the fee

award in considering what is a reasonable rate and reasonable time spent on a

matter. Figueroa, 2020 WL 2319129, at *3. The Second Circuit has suggested

that courts should consider factors including “the experience, reputation, and

ability of the attorneys,” “awards in similar cases,” and more broadly,

            the purpose of the award; that is, a different presumptively
            reasonable fee may be warranted if the fee is being
            awarded as a sanction for misconduct than if the fee is
            being awarded in connection with a successful outcome in
            a statutory fee-shifting case in order to make its
            determination.

Arbor Hill, 522 F.3d at 190 (citing 12 factors enumerated in Johnson v. Georgia

Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974), abrogated on




                                        19
      Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 20 of 31




other grounds by Blanchard v. Bergeron, 489 U.S. 87, 109 (1989)); see also

Figueroa, 2020 WL 2319129, at *3. 9

C.    Calculating Reasonable Attorneys’ Fees

      In this application, Defendant seeks attorneys’ fees in the amount of

$54,654.50 and costs in the amount of $637.10, as a result of work in

connection with the Sanctioned Documents. (Def. Br. 4-5). Specifically,

Defendant seeks recovery of fees paid to the following legal professionals in the

following amounts:




9     The twelve factors enumerated in Johnson are (i) the time and labor required; (ii) the
      novelty and difficulty of the questions; (iii) the level of skill required to perform the legal
      service properly; (iv) the preclusion of employment by the attorney due to acceptance of
      the case; (v) the attorney’s customary hourly rate; (vi) whether the fee is fixed or
      contingent; (vii) the time limitations imposed by the client or the circumstances;
      (viii) the amount involved in the case and results obtained; (ix) the experience,
      reputation, and ability of the attorneys; (x) the “undesirability” of the case; (xi) the
      nature and length of the professional relationship with the client; and (xii) awards in
      similar cases. See Arbor Hill, 522 F.3d at 186 n.3 (citing Johnson v. Ga. Highway
      Express, Inc., 488 F.2d 714 (5th Cir. 1974), abrogated on other grounds by Blanchard v.
      Bergeron, 489 U.S. 87 (1989)).
      This Court has previously noted that after Arbor Hill was decided, the Supreme Court
      cast doubt on the usefulness of the Johnson factors as a methodology for calculating
      attorneys’ fees, stating that the method “gave very little actual guidance to district
      courts.” Echevarria v. Insight Med., P.C., 102 F. Supp. 3d 511, 515 n.2 (S.D.N.Y. 2015)
      (quoting Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 551 (2010) (internal quotation
      marks omitted)). However, as the Court also noted, the Perdue court focused on
      enhancements to an attorneys’ fees award applied by the district court; while the Arbor
      Hill decision, at its core, simply instructs district courts to take the Johnson factors
      (and other factors) into account when determining the reasonable hourly rate, and then
      to use that reasonable hourly rate to calculate the presumptively reasonable fee. Id.
      Furthermore, Arbor Hill has yet to be overruled by the Second Circuit. In fact, the
      Second Circuit recently confirmed the validity of Arbor Hill and the use of the Johnson
      factors in calculating the lodestar amount as a threshold matter, rather than to
      enhance or cut the lodestar amount itself. See Lilly v. City of New York, 934 F.3d 222,
      231 (2d Cir. 2019) (explaining how the Perdue court confirmed the long-standing
      approach to calculating attorney’s fees endorsed by the Second Circuit in Arbor Hill).



                                                20
          Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 21 of 31



                                                                         Hours
                                          Years of                    Incurred on
      Professional          Title                          Rate                        Amount
                                         Experience                   Sanctioned
                                                                      Documents
        H. Robert       Shareholder/
                                             55            $870           12.4       $10,788.00
         Fiebach       Senior Counsel
       Michael J.
                           Member             9         $400/435 10       89.3       $38,345.00
       Broadbent
      Harper Seldin       Associate          5             $365           7.3         $2,664.50
     Gailmarie Rizzo      Paralegal          36           $200 11         10.5        $2,100.00
      Technological      E-Discovery
                                             N/A         $250-345         2.8          $757.00
        Support            Experts
          Total                                                                      $54,654.50

(Broadbent Decl. ¶¶ 24, 39). Defendant argues that these amounts are

reasonable given that the Sanctioned Documents pervaded every aspect of this

case, as discussed above. (Def. Br. 3). The Court will address the requested

reasonable hourly rates and hours incurred in turn.

          1.     Determining the Reasonable Hourly Rate

          While multiple Cozen O’Connor attorneys worked on matters related to

the Sanctioned Documents, Defendant Leigh requests an award based on the

fees of the three primary attorneys. (Broadbent Decl. ¶¶ 14-16). The Court

notes at the outset that Defendant herself approved the hourly rates now

requested and, as of the date her fee application was submitted, had paid all of

the time billed at those rates prior to September 2019. (Def. Br. 5; Broadbent

Decl. ¶¶ 14-15). While payment of fees by clients is “solid evidence” of their

reasonableness in the market, Bleecker Charles Co. v. 350 Bleecker St. Apt.



10        Mr. Broadbent’s rate was $400 in 2018 and $435 in 2019. (Broadbent Decl. ¶ 24 n.6).
11        Ms. Rizzo’s standard rate, and the rate paid by the Executrix, is $265, but it has been
          adjusted down to $200 for this fee application. (Broadbent Decl. ¶ 24 n.7 (citing
          Winklevoss Capital Fund, LLC v. Shrem, 360 F. Supp. 3d 251, 257 (S.D.N.Y. 2019)
          (reducing $265 rate to $200 for paralegal with “extensive experience” to be consistent
          with prior decisions in the Southern District of New York))).



                                                   21
      Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 22 of 31




Corp., 212 F. Supp. 2d 226, 230-31 (S.D.N.Y. 2002), the Court must still

exercise its discretion and look to the prevailing rates within this District to

determine the reasonableness of the proposed rates. See A.V.E.L.A., Inc. v.

Estate of Monroe, No. 12 Civ. 4828 (KPF) (JCF), 2014 WL 3610902, at *2

(S.D.N.Y. July 18, 2014) (“[T]he actual billing arrangement is a significant,

though not necessarily controlling, factor in determining what fee is

‘reasonable.’” (alteration in original) (internal quotation marks omitted) (quoting

Crescent Publ’g Grp., Inc. v. Playboy Enters., Inc., 246 F.3d 142, 151 (2d Cir.

2001))).

      The Court begins with the hourly rate requested by senior counsel

H. Robert Fiebach, who billed 12.4 hours with respect to work on the

Sanctioned Documents. As a Shareholder and Senior Counsel at Cozen

O’Connor with 55 years of experience, Mr. Fiebach’s position is equivalent to a

senior or equity partner in a law partnership. (Broadbent Decl. ¶ 16 n.5). As

such, the Court looks to rates “in line with ... prevailing [rates] in the

community for similar services by lawyers of reasonably comparable skill,

expertise and reputation.” McDonald ex rel. Prendergast v. Pension Plan of the

NYSA-ILA Pension Tr. Fund, 450 F.3d 91, 96 (2d Cir. 2006) (alterations in

original) (quoting Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984)).

      The Court believes the requested hourly rate of $870 for Mr. Fiebach is

high, given the nature of his work related to the Sanctioned Documents. See

S.E.C. v. Yorkville Advisors, LLC, No. 12 Civ. 7728 (GBD) (HBP), 2015 WL

855796, at *19 (S.D.N.Y. Feb. 27, 2015) (“The prevailing market rates for



                                         22
      Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 23 of 31




attorneys and paralegals in the Southern District of New York for fees incurred

on discovery-related motions have ranged from $450 to $600 for partners,

$220 to $400 for associates and $100 to $200 for paralegals.”). However, the

Court also recognizes Mr. Fiebach’s status as senior counsel to the firm’s

Commercial Litigation Department and co-chair of its Legal Malpractice Group.

(Broadbent Decl., Ex. A at 2). In comparable complex commercial or

intellectual property cases, rates for partners with similar experience and

standing have varied. Compare A.V.E.L.A., Inc., 2014 WL 3610902, at *2

(discussing Barclays Capital Inc. v. Theflyonthewall.com, No. 06 Civ. 4908

(DLC), 2010 WL 2640095 (S.D.N.Y. June 30, 2010), where the court approved

an average hourly rate of $838 for a senior partner who had been practicing

since 1973 and was head of his firm’s Intellectual Property and Media practice

group, with Diplomatic Man, Inc. v. Nike, Inc., No. 08 Civ. 139 (GEL), 2009 WL

935674, at *5-6 (S.D.N.Y. Apr. 7, 2009), where the court found that $650 per

hour was “perfectly reasonable” for the head of a large firm’s commercial

litigation group who had been practicing law since 1972).

      Taking into account Mr. Fiebach’s lengthy experience, the comparatively

modest amount of time he billed to matters attributable to the Sanctioned

Documents (including attending a deposition and reviewing filings), and the

relatively large size of his law firm, the Court concludes that an hourly rate of

$725 is reasonable here. See Tiffany & Co. v. Costco Wholesale Corp., No. 13

Civ. 1041 (LTS) (DCF), 2019 WL 120765, at *10 (S.D.N.Y. Jan. 7, 2019) (finding

hourly rates between $625 and $845 for a partner “are reasonable considering



                                        23
          Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 24 of 31




the prevailing rates for firms engaging in complex litigation in this district”);

Malletier v. Artex Creative Int’l Corp., 687 F. Supp. 2d 347, 360-61 (S.D.N.Y.

2010) (finding rates “between $475 and $540” reasonable for a partner with 24

years of experience in “intellectual property law at a large Manhattan law

firm”).

      Mr. Broadbent is a “Member” at Cozen O’Connor, which is equivalent to a

junior partner in a law partnership, and has nine years of experience in

complex commercial disputes. (Broadbent Decl. ¶¶ 16 n.5, 19). It is he,

among Defendant’s counsel, who has spent the most time addressing issues

raised by the Sanctioned Documents. Upon learning of the potential fraud by

Plaintiff in November 2018, Mr. Broadbent took the lead in analyzing the facts

and issues related to the Sanctioned Documents, including preparation of the

briefs and argument at the October 22, 2019 hearing. (Id. at ¶ 20). Mr.

Broadbent’s rate was $400 in 2018 and $435 in 2019, and Defendant

accordingly requests those rates for the hours worked incurred in those

respective years. The Court agrees that these rates are reasonable in light of

the generally accepted hourly rates for junior partners in comparable cases in

this District, and given the substantive work Mr. Broadbent did in relation to

the Sanctioned Documents. See, e.g., Mazzei v. Money Store, No. 01 Civ. 5694

(JGK) (RLE), 2015 WL 2129675, at *3 (S.D.N.Y. May 6, 2015) (finding rate of

$450 per hour for attorneys with 15 to 20 years of experience in complex

litigation to be reasonable); Malletier, 687 F. Supp. 2d at 361 (“The hourly rates

of $390.00 to $470.00 charged by the associates and junior partner



                                         24
      Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 25 of 31




representing Vuitton fall at the very top of the spectrum of reasonable hourly

rates for associates.”); In re Initial Pub. Offering Sec. Litig., 671 F. Supp. 2d 467,

506-07 (S.D.N.Y. 2009) (finding reasonable a junior partner’s rate of $425).

      Mr. Seldin, an associate at Cozen O’Conner with five years of experience,

requests a rate of $365 per hour. Mr. Seldin, who joined the firm in 2016,

provided research and drafting assistance with Defendant’s reply brief for this

motion. (Broadbent Decl. ¶ 21 & Ex. A). The Court will reduce Mr. Seldin’s

hourly rate slightly, to $325, based on a comparison of the nature of the work

he did with that of Mr. Broadbent, a junior partner with substantially more

experience and responsibilities in this case. See, e.g., Herbalist & Alchemist,

Inc. v. Alurent Prod., Inc., No. 16 Civ. 9204 (ER), 2018 WL 3329857, at *3

(S.D.N.Y. July 5, 2018) (holding that an hourly rate of $325 was reasonable for

a mid-level associate and was within the range of rates that have been

approved for law firm associates in this District); Malletier, 687 F. Supp. 2d at

361 (describing $390 rate as “at the very top of the spectrum” for associates,

even one demonstrably a specialist in intellectual property).

      With respect to paralegal Gailmarie Rizzo, the Court finds that her

reduced rate of $200 an hour is reasonable. See H.B. Auto. Grp., Inc. v. Kia

Motors Am., Inc., 2018 WL 4017698, at *5 (S.D.N.Y. July 25, 2018) (reducing

senior paralegal with 18 years of relevant experience from approximately $215

to $200 per hour). Finally, the Court addresses the fees sought by three in-

house e-discovery experts at Cozen O’Connor, who billed at rates ranging from

$250 to $345. This Court believes it appropriate to classify these individuals



                                         25
        Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 26 of 31




as litigation support personnel, whose billings are typically considered fees

rather than costs. See J.S. Nicol, Inc. v. Peking Handicraft, Inc., No. 03 Civ.

1548 (GBD) (AJP), 2008 WL 4613752, at *16 (S.D.N.Y. Oct. 17, 2008) (“Lawyers

often use litigation support specialists and receive reimbursement for such

services when awarded attorneys’ fees.” (collecting cases)); Rodriguez ex rel.

Kelly v. McLoughlin, 84 F. Supp. 2d 417, 427 (S.D.N.Y. 1999) (allowing recovery

for litigation manager and technical support); cf. Joint Stock Co. Channel One

Russia Worldwide v. Infomir LLC, No. 16 Civ. 1318 (GBD) (BCM), 2020 WL

2512045, at *5 (S.D.N.Y. May 15, 2020) (allowing recovery of outside expert

fees for “technical forensic services”); but cf. HTV Industries, Inc. v. Agarwal,

317 F. Supp. 3d 707, 726 (S.D.N.Y. 2018) (“Costs for shipping, filing fees,

process servers, and litigation support are recoverable.”).

        Whether considered under the rubric of fees or costs, such individuals

are generally analogized to paralegals and awarded comparable hourly rates.

Cf. Song v. 47 Old Country, Inc., No. 09 Civ. 5566 (LDW) (SIL), 2015 WL

10641286, at *6 (E.D.N.Y. Oct. 1, 2015) (“Litigation support professionals are

generally awarded hourly rates consistent with paralegals.”), report and

recommendation adopted, No. 09 Civ. 5566 (LDW), 2016 WL 1425811 (E.D.N.Y.

Mar. 31, 2016). In this case, the Court has balanced the criticality of the e-

discovery experts’ work to the issues in dispute, and the conservative billing of

their hours, with the paucity of information provided about each of them;

accordingly, the Court will permit recovery at the lower rate sought, $250 per

hour.



                                         26
      Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 27 of 31




      2.    Determining the Hours Reasonably Expended

      Turning now to the determination of reasonable hours, the Court has

reviewed the relevant billing documents and accepts Defendant’s explanation

that the hours for which she seeks recovery were expended on:

            a.     legal research and analysis;

            b.     conferences to discuss strategies;

            c.     reviewing discovery, both the Sanctioned
                   Documents as well as other documents for
                   comparison;

            d.     carefully planning and preparing witnesses with
                   the possibility of sanctions looming but
                   undecided;

            e.     drafting relevant research memoranda;

            f.     drafting the relevant opening and responsive
                   briefs, including to identify the ways in which the
                   Sanctioned Documents impacted the Executrix’s
                   case preparations;

            g.     orchestrating the electronic filing of the various
                   motion papers;

            h.     reviewing and filing the numerous papers filed by
                   moving defendants and the Plaintiff, including
                   Plaintiff’s repeated attempts to move or
                   reschedule the sanctions hearing;

            i.     preparing for cancelled or rescheduled hearings
                   related to the sanctions motions;

            j.     addressing ancillary legal issues; and

            k.     preparing for and arguing at the sanctions
                   hearing on October 22, 2019.

(Broadbent Decl. ¶ 36). The Court notes that Defendant also seeks to recover

21.7 hours of time billed for preparation of the instant fee petition, including



                                        27
      Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 28 of 31




legal research and drafting; assembling, reviewing, analyzing, and calculating

two years’ worth of billing documentation; and internal discussions regarding

the above. (Id. at ¶ 37).

      The Court recognizes and appreciates the conservative approach that

Defendant has taken in her fee petition, which includes limiting the fees sought

to three primary attorneys and associated support personnel, and reducing the

work for which fees are sought only to those activities most directly related to

the Sanctioned Documents. The Court also accepts Defendant’s explanation

for why such substantial legal fees were incurred in a case in which other

defendants took the laboring oar in preparing the initial sanctions motion

papers. (See, e.g., Broadbent Decl. ¶¶ 32-34 (noting, inter alia, the need to

prepare alternative defenses depending on whether the Sanctioned Documents

were admitted into evidence, and the “hurdles” erected by Plaintiff to resolving

the sanctions motion)).

      In prior fee petitions, this Court has alternated between the use of an

across-the-board percentage reduction and the disallowance of certain hours

billed. Compare Gamero v. Koodo Sushi Corp., 328 F. Supp. 3d 165, 175

(S.D.N.Y. 2018) (disallowing certain time entries billed), with Marzullo v. Karmic

Release Ltd., No. 17 Civ. 7482 (KPF), 2018 WL 10741649, at *3 (S.D.N.Y.

Apr. 24, 2018) (imposing across-the-board reduction of 15%). Given the

reductions already implemented by Defendant, the Court believes that an

additional across-the-board percentage reduction is not necessary to arrive at a

reasonable number of hours. What is more, after carefully reviewing the billing



                                       28
      Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 29 of 31




materials, the Court concludes that it will not disallow any of the individual

time entries. During its review, the Court noticed a few entries that, arguably,

reflected duplication of efforts by Attorneys Fiebach and Broadbent. However,

any such disallowance would be more than counterbalanced by the fees that

Defendant has not sought for the seven-page reply brief she filed in response to

Plaintiff’s many arguments in opposition. (Dkt. #440). In sum, the Court will

reduce certain of the hourly rates, but none of the hours billed, by Defendant’s

counsel.

      Finally, the Court’s consideration of the Johnson factors also counsels in

favor of finding Defendant’s fee application to be reasonable. While Plaintiff

continues to deflect and deny, the record established conclusively that she

fabricated certain key emails and then lied to the Court about their

provenance. Her perfidy made a mockery of the Court’s orders; it lengthened

the case for all parties involved; it necessitated expert investigation and

substantial motion practice; and it elevated the costs to Defendant Leigh by

more than $55,000. The Court has found that Plaintiff engaged in

sanctionable behavior; the conservatively-estimated fees sought by Defendant

Leigh in this matter are an appropriate sanction.

      As noted, the Court has accepted the hours billed, but has adjusted

certain of the rates. In consequence, it awards the following fees:




                                        29
        Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 30 of 31



                                                                Hours
                                      Years of    Revised    Allowed on
     Professional       Title                                              Amount
                                     Experience    Rate      Sanctioned
                                                             Documents
    H. Robert        Shareholder/
                                        55         $725         12.4      $8,990.00
     Fiebach        Senior Counsel
   Michael J.
                       Member            9        $400/435      89.3      $38,345.00
   Broadbent
  Harper Seldin       Associate         5          $325         7.3       $2,372.50
 Gailmarie Rizzo      Paralegal         36         $200         10.5      $2,100.00
  Technological      E-Discovery
                                        N/A        $250         2.8        $700.00
    Support            Experts
      Total                                                               $52,507.50



D.      Calculating Reasonable Costs

        “[A]ttorney’s fees awards include those reasonable out-of-pocket

expenses incurred by attorneys and ordinarily charged to their clients.”

LeBlanc-Sternberg v. Fletcher, 143 F.3d 748, 763 (2d Cir. 1998) (citation

omitted); see generally Chen v. E. Market Rest., Inc., No. 13 Civ. 3902 (HBP),

2018 WL 3970894, at *4-5 (S.D.N.Y. Aug. 20, 2018) (discussing compensable

costs). Here, Defendant seeks to recover $637.10 in costs, representing

transportation costs to and from the October 22, 2019 sanctions hearing.

Again, Defendant has been conservative in the costs she seeks. (See Broadbent

Decl. ¶ 41 (“The Executrix did not include costs associated with photocopying

or printing, electronic data storage, or research, although there are

undoubtedly costs for such items related to the Sanctioned Documents, and

such costs would be compensable.”)). Plaintiff offers no real defense to their

assessment, and the Court finds these costs to be reasonable and appropriate.

Accordingly, the Court awards Defendant $637.10 in costs.




                                             30
      Case 1:17-cv-05429-KPF Document 539 Filed 09/14/20 Page 31 of 31




                                  CONCLUSION

      For the reasons set forth in this Opinion and Order, the Court sanctions

Plaintiff and awards to Defendant Leigh attorneys’ fees in the amount of

$52,507.50 and costs in the amount of $637.10. Plaintiff is directed to pay

this sanction to Defendant Leigh, in care of her attorneys, within 30 days of the

date of this Opinion and Order.

      The Clerk of Court is directed to terminate the motion at docket entry

407. In addition, the Court observes that an open motion at docket entry 400

was previously resolved, and it thus directs the Clerk of Court to terminate that

motion as well.

      SO ORDERED.

Dated:      September 14, 2020
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       31
